Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims 1, 11 and 12. 
For example, Jiang et al. (US 2019/0371299) discloses the inventive concept of  claims 1 and 12 of searching another knowledge base to obtain an answer to provide a supplement to an initial answer which fails to exceed a confidence threshold (Fig.2; [0036 – 0055] [0058]). Yet, Jiang fails to teach or suggest constructing discourse trees and outputting an answer represented by a combination of the discourse trees.
Each of the following Galitsky documents discloses the inventive concept of claims 1 and 12 of constructing and mapping question and answer discourse trees, yet fails to teach or suggest generating an answer based on a combination of the answer discourse tree and an imaginary discourse tree which is an sub-tree extracted from an additional tree comprising a rhetorical relation that connects the question entity with the answer entity: Matching sets of parse trees for answering multi-sentence questions; Matching parse thickets for open domain question answering; On a Chat Bot Finding Answers with Optimal Rhetoric Representation.
Verberne (Discourse-based answering of why-questions) discloses the invention concept of claims 1 and 12 of extracting a sub-tree of a discourse tree comprising a question entity, an answer entity, and the rhetorical relation, yet fails to teach of suggest the remaining limitations of claims 1 and 12.
Each of following Sadek documents discloses the invention concept of claims 1 and 12 of extracting a sub-tree of a discourse tree comprising a question entity, an answer entity, and the rhetorical relation, yet fails to teach of suggest the remaining limitations of claims 1 and 12: Arabic Rhetorical Relations Extraction for Answering "Why" and "How to" Questions; and A Discourse-Based Approach for Arabic Question Answering

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims
Claim 11, line 18: “a predictive model” should recite -- a predictive model to --
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657